Citation Nr: 0534232	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to service connection for peripheral neuropathy, 
including as due to Agent Orange exposure


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2005.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

Pursuant to the Board's February 2005 Remand, in August 2005, 
the veteran testified at a travel board hearing before the 
undersigned Veterans Law Judge.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's February 2005 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  A transcript of that hearing is of record.  
At the travel board hearing, the veteran submitted additional 
evidence directly to the Board accompanied by a signed 
written waiver of the RO's initial consideration of this 
additional evidence. 

The Board notes that the claim for service connection for 
PTSD remains pending, and the issue is REFERRED to the RO for 
appropriate action.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In an October 2002 letter, Dr. SAG stated that he believed 
that the veteran was suffering probably from some sort of 
peripheral neuropathy but could not state whether or not it 
was related to Agent Orange or anything else that the veteran 
was exposed to in Vietnam but stated that the veteran's story 
sounded like that.  In a January 2003 letter, Dr. JE noted 
that the veteran had evidence on examination and history of a 
peripheral neuropathy and that etiological concerns would be 
metabolic etiology or diabetes as well as his participation 
in the Vietnam War.  In an undated, handwritten letter, VA 
physician, Dr. RG, stated that since the veteran's tour in 
Vietnam, he has had progressive pain, numbness, tingling, and 
dysesthesias in his arms, hands, and feet.  He also stated 
that he believed the veteran's peripheral neuropathy was 
related to his exposure to Agent Orange while serving in the 
military.  

The Board concludes the duty to assist the veteran requires 
he be provided a medical examination, with an opinion, since 
it is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

The medical evidence clearly shows diagnoses of peripheral 
neuropathy; the veteran is presumed exposed to Agent Orange 
during his service in Vietnam; and the opinion by Dr. RG 
indicates the possibility of an association between the 
current condition and that exposure. However, there is 
insufficient evidence to grant the claim at this time.  The 
opinions of Dr. SAG and Dr. JE did not actually relate the 
veteran's peripheral neuropathy to Agent Orange exposure.  
With respect to Dr. RG's opinion, although it related the 
veteran's peripheral neuropathy to his exposure to Agent 
Orange, no supporting clinical data or other rationale was 
provided.  The National Academy of Sciences has stated that 
it is not biologically plausible that peripheral neuropathies 
found for the first time were caused by an exposure to 
herbicides that occurred 30 years earlier. See 67 Fed. Reg. 
42600- 42608 (June 24, 2002).  



Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2. Schedule the appellant for a VA Agent 
Orange protocol examination.  The claims 
file should be provided to the examiner 
for review in conjunction with the 
examination.

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that the 
appellant's current peripheral neuropathy 
is related to disease or injury incurred 
during his service, to include exposure 
to Agent Orange. In rendering this 
opinion, please discuss the current 
scientific studies from the National 
Academy of Sciences on this issue, with 
respect to the particular circumstances 
of the veteran's case. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve the claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


